Citation Nr: 0213527	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

(The veteran's claim seeking an increased rating for his 
bilateral pes planus, as well as to service connection for 
bilateral hammertoes and for arthritis of all joints, will be 
the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case was remanded in March 
2001 for further development and adjudication, which has been 
completed.  

The Board is undertaking additional development with respect 
to the veteran's claim seeking an increased rating for his 
bilateral pes planus, as well as to service connection 
bilateral hammertoes and arthritis of all joints, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's service-connected low back disability has 
been shown by objective medical evidence to be manifested by 
persistent symptoms that are compatible with sciatic 
neuropathy, including characteristic pain and muscle spasm, 
and moderately severe limitation of lumbar spine motion; the 
service-connected low back disability is productive of 
pronounced intervertebral disc syndrome.




CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent evaluation for 
lumbosacral strain with mild annular bulging at L4-L5 and L5-
S1 with muscle spasm have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a; Diagnostic Codes 5003, 5285, 5286, 5292, 5293, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for his low back 
disability and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his low back disability.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  The 
RO notified the veteran of the evidence needed to 
substantiate his claims, offered to assist him in obtaining 
any relevant evidence, and gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal, and 
especially that generated in response to the Board's March 
2001 remand instructions, demonstrates the futility of any 
further evidentiary development, and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating this claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of this claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The pertinent evidence of record includes VA treatment 
records, dated from June 1997 to October 2001; September 1998 
and July 2001 VA examination reports, including a January 
2002 addendum to the latter examination report; and numerous 
statements and written argument submitted by or on behalf of 
the veteran.

On VA general medical examination in September 1998 the 
veteran reported having missed 20 to 25 days of work due to 
various musculoskeletal ailments.  

On VA orthopedic examination in September 1998 the veteran 
complained of having constant, chronic, and non-radicular low 
back pain, which he stated, was relieved by rest.  He 
reported that it was aggravated by walking and that he 
treated the disability with Tylenol and Feldene.

The examination revealed that the veteran's sensation to 
pinprick and light touch was intact in the right lower 
extremity, but that it was decreased over the L3-L4-L5-S1 
distribution in the left lower extremity.  Straight leg 
raising was negative bilaterally.  Strength was normal in the 
right lower extremity but 3 - 4/5 in the left lower extremity 
and there was no evidence of any muscle atrophy in the lower 
extremities.  Lumbar spine motion was "somewhat decreased" 
due to pain.  He added that there was pain on palpation over 
the L3-L4-L5-S1 vertebrae of the lumbosacral spine, with no 
evidence of muscle spasm or fasciculation in the paraspinal 
muscles.  Deep tendon reflexes were present and equal in the 
lower extremities and his gait was normal.  X-ray study was 
not conducted and the examiner diagnosed the veteran as 
having low back pain, with decreased sensation and strength 
in the left lower extremity, and indicated that a herniated 
disc should be ruled out.

On VA examination in July 2001 the veteran's past complaints 
of constant pain and weakness in his low back, with decreased 
strength and sensation in his left lower extremity were 
noted.  

The examination disclosed that the veteran had significant 
tenderness to palpation on the lower aspect of his lumbar and 
upper sacral spine.  Range of motion studies revealed that he 
had forward flexion to 70 degrees, backward extension to 15 
degrees, and lateral bending to the right to 30 degrees and 
to the left to 10 degrees.  The physician added that the 
veteran had "significant pain with obvious wincing with any 
palpation" of his lower lumbar spine, as well as at the 
extremes of motion.  Straight leg raising testing was 
positive on the left side but negative on the right.  
Strength was normal in the right lower extremity but 
decreased to 4/5 in the left lower extremity.  He fatigued 
quickly with muscle testing due to low back pain.  He had a 
fairly normal gait.  There was a loss of lumbar lordosis 
secondary to muscle spasm, as well as tenderness to palpation 
in his paraspinal muscles, but no obvious fasciculations.

X-ray study showed mild annular bulging at the L4-L5 and the 
L5-S1 levels and the physician diagnosed the veteran as 
having lumbar pain with tenderness to palpation over the 
lower lumbar elements with decreased forward flexion, as well 
as decreased side bending and evidence of muscle spasm in the 
paravertebaral muscles and decreased strength in the left 
lower extremity.  The examiner added that the major muscle 
group in the proximal leg was most likely secondary to pain, 
but that the decrease in his left extensor hallucis longus 
was due to nerve impingement of the L5 nerve root.  There was 
decreased sensation in his left lower extremity that was 
consistent with possible nerve impingement of the L4 
distribution.  The physician explained that these findings 
were consistent with likely moderate degenerative changes in 
the lumbar spine, as well as a possible impingement due to 
disc herniation.

In addition, in a January 2002 addendum, the July 2001 
physician opined that, based on the veteran's history and the 
physical examination he performed, the veteran's low back 
degenerative joint disease was related to his military 
service.

Finally, the claims folder also contains VA outpatient 
treatment records, dated from June 1997 to October 2001, 
which show that, in March 1998, the veteran was seen for 
complaints of sharp, constant and severe low back pain "in 
various spots."  An examination revealed that he was able to 
forward flex to 90 degrees "and no further."  The diagnosis 
was low back pain and the examiner recommended that the 
veteran continue treating the condition with Tylenol and 
consider getting "injections" from the pain clinic.  
Subsequent entries reflect that the veteran was thereafter 
treated on numerous occasions for various complaints related 
to his low back condition, including muscle spasm.  In 
addition, these entries indicate that the veteran was 
treating this condition with NSAIDs (nonsteroidal anti-
inflammatory drugs), but that he has since ceased doing so 
because of secondary gastrointestinal problems.



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's low back disability has been evaluated as 20 
percent disabling under Diagnostic Code 5295, for a 
lumbosacral strain, which encompasses muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent rating is the highest 
rating assignable under this code and requires a severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

This disability may also be evaluated under Diagnostic Code 
5293, which provides that a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome (VIDS) 
with recurring attacks.  A 40 percent evaluation requires 
severe IVDS with recurring attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Finally, Diagnostic Code 5292 provides for a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.

After a careful review of the record, and particularly the 
findings contained in the July 2001 VA examination report and 
accompanying January 2002 addendum, the Board is of the 
opinion that the disability picture presented by the 
veteran's low back disability more nearly approximates the 
maximum schedular evaluation of 60 percent under Diagnostic 
Code 5293.  

In reaching this determination, the Board observes that the 
medical evidence shows that the veteran's low back disability 
is manifested by persistent attacks with little intermittent 
relief and that he suffers from moderately severe limitation 
of motion of the lumbar spine.  Indeed, the physician who 
conducted the July 2001 VA examination report indicated that 
the veteran had significant pain with obvious wincing with 
any palpation of his lower lumbar spine, as well as at the 
extremes of motion, and that straight leg raising testing was 
positive on the left side.  The examination also revealed 
that he had a loss of lumbar lordosis secondary to objective 
evidence of muscle spasm in the paravertebral muscles.  In 
addition, it showed that he had tenderness to palpation in 
his paraspinal muscles and decreased sensation in his left 
lower extremity due to L5 nerve root impingement, as well as 
possible L4 nerve root impingement.  Moreover, a VA 
outpatient examiner suggested that the veteran receive 
injections to his spine of pain medication to treat the 
symptoms stemming from this disability.  In light of the 
foregoing, as well as the X-ray studies conducted in 2001, 
which disclosed that he has annular bulging at L4-L5 and L5-
S1, the Board finds that the preponderance of the evidence 
warrants a entitlement to the maximum 60 percent rating under 
Diagnostic Code 5293 is warranted, particularly in light of 
the July 2001 VA physician's attribution of all of his low 
back pathology to service.  

Although the veteran's disability could be evaluated under 
Diagnostic Codes 5292 and 5295, each provides for a maximum 
evaluation of 40 percent, and thus a higher rating pursuant 
to those diagnostic codes is not available.  The Board also 
has considered whether evaluation under any other diagnostic 
code could result in an evaluation higher than 60 percent.  
In the absence of evidence of, or disability comparable to, 
ankylosis of the whole spine (Diagnostic Code 5286), however, 
there is no basis for evaluation under any other potentially 
applicable diagnostic code providing for a higher evaluation.

The analysis above is based, in part, on the rating criteria 
in effect for rating IVDS prior to September 23, 2002, at 
which time the criteria were amended.  

"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the rating criteria for the evaluation of IVDS which 
became effective September 23, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provides that the evaluation 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002, provides that when rating on the basis of 
chronic manifestations, the orthopedic disabilities will be 
rated under the most appropriate orthopedic diagnostic code 
or codes and the evaluation of neurologic disabilities will 
be done separately using the most appropriate neurologic 
diagnostic code or codes.  

Under the rating criteria for the evaluation of IVDS which 
became effective September 23, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provides that when rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002, provides that an incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  

Here, an evaluation based on incapacitating episode under the 
new rating criteria which became effective September 23, 
2002, would not provide for an evaluation in excess of the 60 
percent rating granted herein.  

As to assigning evaluations based on the orthopedic and 
neurologic components, for combination, it is again noted 
that there is no basis for assigning an evaluation in excess 
of 40 percent based solely on the orthopedic component.  

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for rating sciatic neuropathy, a 10 
percent rating is warranted when the impairment is mild, 20 
percent when moderate, 40 percent when moderately severe, 60 
percent when severe with marked atrophy, and 80 percent when 
there is complete paralysis when the foot dangles and drops, 
no active movement is possible of muscle below the knee, 
flexion of the knee is weakened or (very rarely) lost.  

A 40 percent rating for the orthopedic component combines 
under 38 C.F.R. § 4.25 with a 40 percent rating for 
moderately severe sciatic neuropathy to 64 and when rounded 
under 38 C.F.R. § 4.25(a), arrives at a 60 percent combined 
disability evaluation.  This does not exceed the rating 
granted herein.  

To achieve a higher combined rating, the 40 percent rating 
for the orthopedic component would have to combine with a 60 
percent rating for severe sciatic neuropathy in the left 
lower extremity (there being no evidence of peripheral 
neuropathy of the right lower extremity), with marked 
muscular atrophy, to achieve a 70 percent combined 
disability evaluation.  However, in this case there is no 
evidence of marked muscular atrophy.  Accordingly, a higher 
disability evaluation is not assignable under the new rating 
criteria.  As a result, there is no prejudice to the veteran 
in the RO not having first had the opportunity to evaluate 
the claim using the revised rating criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
low back disability so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that or his low back disability 
has necessitated frequent periods of hospitalization, or that 
it has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for lumbosacral strain 
with mild annular bulging at L4-L5 and L5-S1 with muscle 
spasm, is granted.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

